Citation Nr: 0727170	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.

This appeal arises from rating decisions of the Department of 
Veterans' Affairs (VA) Boston, Massachusetts, Regional 
Office(RO) which, in pertinent part, denied service 
connection for PTSD.



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran has a diagnosis of PTSD that is linked to 
stressors that did not occur during, or are otherwise related 
to his period of active military duty.


CONCLUSION OF LAW

PTSD was not incurred in active service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2003 and September 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  The December 2003 letter specifically 
requested that the veteran provide "specific details of 
personal trauma".  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

Factual Background

The veteran's DD Form 214 noted that the veteran's military 
occupational specialty was a medical administration 
specialist.  He never served outside the United States.  The 
only medal he was awarded was the National Defense Service 
Medal (NDSM).

The veteran's enlistment physical examination report revealed 
normal psychiatric findings.  In October 1970, he underwent 
the necessary medical tests to be assigned to the food 
handling unit.  Beginning in 1971, service medical records 
reveal that the veteran was seen on numerous occasions for 
evaluation of alcoholism.  In March 1971, it was noted on the 
veteran's physical profile that he was not to be assigned 
duties that placed him in contact with patients in a 
professional capacity.  In June 1971, he related a long 
family history of alcoholism, and noted that his consumption 
had markedly increased since joining the Air Force.  He was 
not interested in help to overcome his problem, he was only 
interested in obtaining a release from service.  Psychiatric 
examination undertaken in association with his separation 
physical examination resulted in the impression of severe 
passive-aggressive personality disorder.  He was separated 
from service as being unsuitable for service.  

In an April 1981 statement, a vocational counselor opined 
that the veteran turned to alcohol in service when he was 
unable to cope with military life.

In a July 1981 statement, R.C.M., M.D. opined that the 
veteran turned to alcohol to relieve the tensions and 
stresses of military life.

Following a November 1986 evaluation by K.R.A., M.D., the 
veteran was diagnosed as having a generalized anxiety 
disorder and a dependent personality disorder.

In a May 1992 statement, S.K., MSW, stated that the veteran 
suffered from PTSD as a result of severe childhood trauma.

In June 1996, the veteran underwent psychological evaluation 
requested by the Massachusetts Rehabilitation Commission.  
The veteran described an impoverished childhood, with barely 
enough food, an alcoholic father, physical altercations 
between his father and mother as well as beatings at the 
hands of hi father.  Between the ages of eight to twelve, he 
was sexually abused by known assailants.  He noted that he 
was a breach-birth baby with a misshape Ned head; this 
resulted in ridicule by his classmates.  He reported alcohol 
abuse in service, indicating that he attained the rank of E-3 
and was a medic.  He had a history of one hospitalization for 
detoxification in 1980, and had been sober for the past 15 
years.  Following the evaluation, the diagnosis was chronic 
PTSD (with panic disorder).  The basis for the diagnosis was 
not provided by the examiner.

R.T., M.D. noted in a July 1999 statement that he evaluated 
the veteran in October 1998 and found him to be suffering 
from PTSD.  The physician provided no other information.

Effective April 2002, the veteran was awarded Social Security 
Administration disability benefits.  The basis of the award 
was generalized anxiety.  

In a treatment summary from the Harrington memorial Hospital 
dated in September 2003, the veteran indicated that he began 
drinking at age 16, but that his drinking increased after he 
entered the Air Force.

A Massachusetts Rehabilitation Commission Consultative 
Examination Report dated in October 2003 was to the effect 
that the veteran suffered from PTSD from severe abuse as a 
child.  

In a statement in support of his claim, received in January 
2004, the veteran indicated that as a child, he was sexually 
abused by an uncle and a cousin.  He acknowledged that his 
PTSD resulted from childhood trauma, but insisted that events 
in service only aggravated his condition.  He referred to his 
inability to tolerate military discipline, and his anxiety at 
being in the service.  He reported that during service, he 
drank heavily to "kill the symptoms of PTSD". 

A May 2004 statement from the veteran's former squadron 
commander was to the effect that he recalled picking the 
veteran up from civilian authorities following a drunk 
driving charge.  He recalled that the veteran had other 
problems with alcohol.  

In a January 2004 statement, G.B., M.D., a family 
practitioner, stated that the veteran had PTSD and was unable 
to work.  In a June 2004 statement, she indicated that she 
had treated the veteran for various disorders, including 
depression.  The veteran was unable to maintain employment to 
a high anxiety state.

Records dated September 1999 to January 2004 from the 
veteran's primary health care providers noted treatment for 
various disorders, including PTSD, anxiety and depression.

The veteran underwent a VA fee-basis examination in June 
2004.  The examination was performed by a physician 
specializing in neurology.  It was indicated that the record 
supplied by VA had been reviewed.  The examiner remarked that 
the veteran had been awarded several medals, including the 
National Service Defense Medal, The Vietnam Service Medal 
with a Bronze Star, and the Navy Meritorious Commendation 
Medal.  The veteran related that he joined the Air Force to 
avoid being sent to Vietnam, but to his surprise, he was sent 
there as a medic, and worked in a dispensary where he 
witnessed a great deal of trauma, suffering and death.  He 
consumed alcohol in order to be able to cope.  The physician 
noted the veteran's childhood history, and his alcohol 
problems during service.  The diagnosis was PTSD.  The 
examiner opined that the veteran had symptoms of PTSD as a 
child and adolescent, with exacerbation of his symptoms in 
service and continuing thereafter.

A December 2005 statement from an employee at the Harrington 
Memorial Hospital Human Services Center was to the effect 
that had PTSD after being traumatized as a child.  She noted 
that the veteran indicated that he was retraumatized during 
military service and in his work and school situations.

Law and Regulations

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2006).  
Service connection may be granted for any disease diagnosed 
after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in- service stressor occurred.  Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below: 
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.
(2) If the evidence establishes that the veteran was a 
prisoner-of- war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.
(3) If a post-traumatic stress disorder claim is based on in- 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.303(f) 
(2006).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

In the present case, the Board finds that the veteran did not 
engage in armed combat during active duty.  His DD Form 214 
indicated that his military occupational specialty was a 
medical administration specialist.  His duty stations did not 
include any foreign postings.  The veteran does not allege 
that his claimed psychiatric disability is the result of 
combat but is rather associated with stressors associated his 
duties while serving as a medical administration specialist 
in the United States Air Force.  In this regard, there is no 
credible evidence that corroborates the veteran's account of 
experiencing traumatic events in service that would serve as 
a basis for the diagnosis of PTSD.  Alternatively, the 
veteran contends that his period of military service 
aggravated psychiatric problems associated with a childhood 
history of being victim of sexual abuse that pre-existed his 
entrance into active duty.

In a September 2003 letter, the RO requested that the veteran 
provide "specific details of personal trauma" in service, 
in order that this trauma could be verified through .  To 
date, the veteran has not provided specific details which 
could be verified through his service records or other 
credible supporting evidence to corroborate his statements.  
Instead, the veteran has referred to vague, general events 
that cannot be verified.  As previously stated, service 
connection for PTSD based on personal trauma requires 
credible supporting evidence, other than the veteran's 
statements, that the claimed in- service stressor occurred.

The veteran's service medical records show no onset of a 
chronic acquired psychiatric disorder at the time of his 
entrance into service, during active duty, or at the time of 
his separation from service.  The records also do not show 
onset of chronic psychotic disorder to a compensable 
disabling degree within one year following his separation 
from service in December 1971.  The veteran was treated for 
alcoholism beginning in 1980-1981.  The earliest notation of 
any psychiatric diagnosis was not until January 1986, over 
fifteen years following the veteran's discharge from the Air 
Force.  To the extent that the veteran now argues that his 
military experiences aggravated a pre-existing psychiatric 
disorder related to his childhood sexual trauma, the Board 
finds that there is no clinical evidence establishing the 
actual existence of any such psychiatric disorder at the time 
of his entry into service.  Although the June 2004 VA fee 
basis examination indicated that the veteran's childhood-
based PTSD was exacerbated by service, this opinion was 
based on a fabricated history presented by the veteran; to 
wit:  he never served as a medic in Vietnam, and other than 
the NDSM, he never received medals indicative of Vietnam 
duty; finally, he was not a medic.  His military occupational 
specialty was a medical administration specialist, in other 
words, a medical clerk charged with typing up reports and 
performing other clerical duties.  In October 1970, he 
underwent physical examination to become a food handler.  
While the private medical records indicate that the veteran's 
PTSD is a result of an event that occurred during the 
veteran's service, this evidence is not based on a documented 
injury in service.  The Board finds that such reports have 
limited probative value as they are merely a recitation of 
the veteran's self-reported and unsubstantiated history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value.)  The Board is not required 
to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

Turning to the private medical records, there appears to be 
general agreement that the veteran's PTSD resulted from 
childhood sexual trauma.  In many reports, the diagnosis of 
PTSD was not attributed to any lifetime event.  As for the 
December 2005 statement that the veteran's childhood-based 
PTSD was retraumatized during military service and in his 
work and school situations, the examiner did not provide a 
basis of the statement.  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  

The veteran apparently suffered traumatic experiences 
associated with his childhood, when he was sexually abused. 
While this is a truly tragic and unfortunate life event, it 
has no relationship to his later period of military service 
and therefore cannot be service-connected. Thus, to the 
extent that the veteran seeks VA compensation for PTSD, his 
claim in this regard must be denied.

It is accepted that the veteran was diagnosed with a passive-
dependent personality disorder in service.  However, for VA 
compensation purposes, "In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis will be 
accepted as showing preservice origin".  38 C.F.R. § 3.303 
(2006)

To the extent that the veteran asserts that there exists a 
nexus between his psychiatric disabilities and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in clinical psychology or psychiatric medicine, he 
thus lacks the requisite professional qualifications to make 
diagnoses or present commentary and opinion on matters 
regarding their etiology and causation.  His statements in 
this regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered all of the pertinent evidence in 
this case, but because the evidence is not approximately 
balanced with respect to the claim at issue, the benefit-of-
the-doubt doctrine does not apply. The veteran's claim for VA 
compensation for PTSD, must therefore be denied. 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


